                                                    Case 1:18-cv-01689-SKO Document 27-2 Filed 11/20/19 Page 1 of 4


                                           1    MARIA C. RODRIGUEZ (SBN 194201)
                                                mcrodriguez@mwe.com
                                           2    MICHELLE S. STROWHIRO (SBN 271969)
                                                mstrowhiro@mwe.com
                                           3    CHRISTOPHER A. BRAHAM (SBN 293367)
                                                cbraham@mwe.com
                                           4    MARJORIE C. SOTO (SBN 313290)
                                                mcsoto@mwe.com
                                           5    MCDERMOTT WILL & EMERY LLP
                                                2049 Century Park East
                                           6    Suite 3200
                                                Los Angeles, CA 90067-3206
                                           7    Telephone:    +1 310 277 4110
                                                Facsimile:    +1 310 277 4730
                                           8
                                                Attorneys for Defendant
                                           9    CIRCLE K STORES, INC.
                                                                           UNITED STATES DISTRICT COURT
                                           10
                                                                          EASTERN DISTRICT OF CALIFORNIA
                                           11
MCDERMOTT WILL & EMERY LLP




                                                                                            FRESNO
                                           12
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   ERNESTO LIMON, an individual, on behalf       CASE NO. 1:18-CV-01689-SKO
                                                of himself and others similarly situated,
                                           14                                                 Hon. Sheila K. Oberto
                                                                    Plaintiff,
                                           15
                                                                                              DEFENDANT CIRCLE K STORES,
                                                      v.
                                           16                                                 INC.’S SEPARATE STATEMENT OF
                                                CIRCLE K STORES INC.; and DOES 1 thru         UNDISPUTED MATERIAL FACTS IN
                                           17   50, inclusive,                                SUPPORT OF ITS MOTION FOR
                                                                                              SUMMARY JUDGMENT OR, IN THE
                                           18                   Defendants.                   ALTERNATIVE, SUMMARY
                                                                                              ADJUDICATION
                                           19

                                           20                                                 Hearing Date: December 18, 2019
                                                                                              Time:         9:30 a.m.
                                           21                                                 Dept:         7

                                           22

                                           23                                                 Complaint Filed: December 11, 2018

                                           24

                                           25

                                           26

                                           27

                                           28

                                                DEFENDANT’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF MOTION
                                                FOR SUMMARY JUDGMENT                                  CASE NO. 1:18-cv-01689-LJO-SKO
                                                          Case 1:18-cv-01689-SKO Document 27-2 Filed 11/20/19 Page 2 of 4


                                           1                Pursuant to Eastern District of California Local Rule 260, Defendant Circle K Stores, Inc.

                                           2    (“Circle K”), as the moving party on the motion for summary judgment referred to in the attached

                                           3    Notice, submits this “Statement of Undisputed Material Facts” and proposed judgment.

                                           4                                      UNDISPUTED MATERIAL FACTS

                                           5    Adjudication Issue No. 1: The Court should grant Circle K’s Motion for Summary Judgment

                                           6    because Plaintiff lacks Article III standing.

                                           7
                                                    No.     Defendant’s Undisputed Material Facts and                   Plaintiff’s Response and
                                           8                Supporting Evidence                                         Supporting Evidence
                                           9    1.          Prior to applying for employment with Circle K, Ernesto
                                                            Limon (“Plaintiff”) understood that when he completed
                                           10               an AutoZone employment application he knew
                                                            AutoZone would run a background check on him.
                                           11
MCDERMOTT WILL & EMERY LLP




                                           12               Evidence:
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                                            Deposition of Ernesto Limon (“Depo.”) pp. 19:1-14; pp.
                                           13               56:14-57:1; pp. 63:18-66:16; pp. 73:9-74:7; Depo.,
                                                            Exhibit 1 – Plaintiff’s Resume; Depo., Exhibit 2 –
                                           14               AutoZone Employment Application. 1
                                           15   2.          Prior to applying for employment with Circle K, Plaintiff
                                                            applied for employment with Pathways, Piggyback Inc.,
                                           16               San Diego State University and 99 Ranch Market and
                                                            had no objection to each of these respective entities
                                           17               procuring a background check on him.

                                           18
                                                            Evidence:
                                           19               Depo. pp. 19:1-14; pp. 32:1-33:5; pp. 77:15-78:23; pp.
                                                            80:11-24; pp. 81:3-23; Depo., Exhibit 1 – Plaintiff’s
                                           20               Resume.
                                           21   3.          On or around June 21, 2018, Plaintiff completed a
                                                            Circle K employment application.
                                           22

                                           23               Evidence:
                                                            Depo. pp. 84:23-85:5; pp. 86:2-11; pp. 87:8-89:4; Depo.,
                                           24               Exhibit 4 – Circle K Job Application; Depo., Exhibit 9 –
                                                            Requests for Admission (“RFA”) No. 2.
                                           25

                                           26
                                                1
                                                  Cited pages of the transcript of Plaintiff’s Depo. are attached as Exhibit B to the Declaration of
                                           27   Christopher A. Braham in Supp. Of Circle K’s Mot. Of Summ. Judgement (“Braham Decl.”);
                                                referenced exhibits to the deposition are attached as Exhibit C and have been redacted in compliance
                                           28   Local Rule 140.
                                                                                                 1
                                                DEFENDANT’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF MOTION
                                                FOR SUMMARY JUDGMENT                                  CASE NO. 1:18-cv-01689-LJO-SKO
                                                     Case 1:18-cv-01689-SKO Document 27-2 Filed 11/20/19 Page 3 of 4


                                           1    4.     In the Circle K employment application, Plaintiff
                                                       checked “yes” in response to the question if he would
                                           2           “be willing to submit to a background check, prior to
                                                       being hired[.]”
                                           3

                                           4           Evidence:
                                           5           Depo. pp. 86:14-25; Depo., Exhibit 4 – Circle K Job
                                                       Application; Depo., Exhibit 9 – RFA No. 12.
                                           6    5.     By checking the “yes” box in response to the question if
                                                       he would “be willing to submit to a background check,
                                           7           prior to being hired[,]” Plaintiff knew that he was letting
                                                       Circle K know that he was willing to submit to a
                                           8           background check prior to being hired.
                                           9           Evidence:
                                                       Depo. pp. 87:1-7.
                                           10
                                                6.     Plaintiff signed Circle K’s FCRA disclosure and
                                           11          authorization form on or around June 21, 2018.
MCDERMOTT WILL & EMERY LLP




                                           12
                        ATTORNEYS AT LAW




                                                       Evidence:
                          LOS ANGELES




                                           13          Depo. pp. 89:7-90:12; pp. 90:15-23; Depo., Exhibit 5 –
                                                       Circle K FCRA Form; Depo., Exhibit 9 – RFA Nos. 14-
                                           14          16; Braham Decl., ¶ 2, Exhibit. A – Complaint
                                                       (“Compl.”) ¶¶ 10, 23
                                           15
                                                7.     In each instance that Plaintiff signed a background check
                                           16          form, Plaintiff knew that the company requesting the
                                                       background check would pull a background check on
                                           17          him before he could start working.

                                           18
                                                       Evidence:
                                           19          Depo. pp. 32:25-33:5.
                                           20   8.     Plaintiff admits that background check process is “a
                                                       standard process of getting hired.”
                                           21

                                           22          Evidence:
                                                       Depo. pp. 73:9-16; pp. 78:9-23; pp. 79:21-80:7.
                                           23
                                                9.     Plaintiff received a copy of his background report dated
                                           24          June 28, 2018 that Circle K procured on him.

                                           25
                                                       Evidence:
                                           26          Depo. pp. 90:24-92:14; pp. Depo., Exhibit 6 – Plaintiff’s
                                                       Background Report; Braham Decl., ¶ 2, Exhibit A –
                                           27          Compl., ¶ 26.
                                           28

                                                                                               -2-
                                                DEFENDANT’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF MOTION
                                                FOR SUMMARY JUDGMENT                                  CASE NO. 1:18-cv-01689-LJO-SKO
                                                       Case 1:18-cv-01689-SKO Document 27-2 Filed 11/20/19 Page 4 of 4


                                           1    Adjudication Issue No. 2: The Court should grant Circle K’s Motion for Summary Judgment

                                           2    because Circle K did not willfully violate the FCRA.
                                                 No. Defendant’s Undisputed Material Facts and                     Plaintiff’s Response and
                                           3           Supporting Evidence                                         Supporting Evidence
                                           4    10.      Circle K’s FCRA disclosure and authorization form
                                                         states:
                                           5             “I authorize, without reservation, any person or entity
                                                         contacted by Circle K Stores, Inc. or its agent(s) to
                                           6             furnish the above stated information, and I release any
                                                         such person or entity from any liability for furnishing
                                           7             such information.”
                                           8
                                                         Evidence:
                                           9
                                                         Depo., Exhibit 5 – Circle K FCRA Form; Braham Decl.,
                                           10            ¶ 2, Exhibit A – Compl., ¶ 25.

                                           11
MCDERMOTT WILL & EMERY LLP




                                                Adjudication Issue No. 3: The Court should dismiss Plaintiff’s Second Cause of Action because
                                           12
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                                Plaintiff signed Circle K’s FCRA disclosure and authorization form.
                                           13
                                                 No.     Defendant’s Undisputed Material Facts and                 Plaintiff’s Response and
                                           14            Supporting Evidence                                       Supporting Evidence
                                           15            Defendant incorporates undisputed material fact No. 6.

                                           16
                                                Dated: November 20, 2019                MCDERMOTT WILL & EMERY LLP
                                           17

                                           18
                                                                                        By:    /s/ Christopher A. Braham
                                           19                                                  MARIA C. RODRIGUEZ
                                                                                               MICHELLE S. STROWHIRO
                                           20                                                  CHRISTOPHER A. BRAHAM
                                                                                               MARJORIE C. SOTO
                                           21                                                  Attorneys for Defendant
                                                                                               CIRCLE K STORES, INC.
                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                                                               -3-
                                                DEFENDANT’S SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF MOTION
                                                FOR SUMMARY JUDGMENT                                  CASE NO. 1:18-cv-01689-LJO-SKO
